DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
  The Applicant’s Amendment filed on 09/27/2022 in which claims 1, 2, 5, 9, 10, 12, 14, 17, 18 and 20 have been amended, claims 3, 4, 6, 8, 11, 15, 16 and 19 have been withdrawn and entered of record.
Figure 20 of the drawings have been amended and enclosed with the Amendment. Based on the amended drawing, the objection to the drawings is withdrawn.
The specification has been amended on page 4 of the Amendment to replace paragraphs [0053], [0071] and [0072]. Based on the amended specification, the objection to the specification is withdrawn.
The specification has been amended on pages 2-3 of the Amendment to replace paragraphs [0013], [0064] and [0071]. Based on the amended specification, the objection to the specification is withdrawn.
Claims 2, 14, and 18 have been amended herein to correct the informalities. Based on the amended claims, the objections to the claims are withdrawn.
Claims 1, 17 and 20 have been amended herein to overcome the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b). Based on the amended claims, the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b) for claims 1, 17 and 20 and their dependent claims, are withdrawn.
Claims 1, 2, 5, 7, 9, 10, 12-14, 17, 18 and 20 are pending for examination.

Response to Argument
Applicant's arguments filed on 09/272022 with respect to claims 1-8 have been considered but are not persuasive. Please see response below.
Regarding the independent claims 1, 12 and 17, Applicant's arguments that Adest does not disclose the feature of the claims “wherein the watch dog unit includes a bypass path for a current to go through the watch dog unit when the solar module is disconnected from the power bus”.  Applicant further citing "[b]ypass diodes are used to prevent the source from becoming a sink" and argues that the cited feature is not the same as the claimed invention.  
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because the term “bypass diodes” by itself is clearly state the intended feature of the component and it is well-known in the art.  Therefore, Adest clearly discloses the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 12-14, 17, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Adest et al., US Patent Publication 2008/0147335; hereinafter “Adest”.
Regarding claim 1, Adest discloses a system, comprising: 
a local controller (Fig. 6, 605/1-10) and (Fig. 7); and 
a watch dog unit (Fig. 6, 605/1-10) and (Fig. 7) coupled between a solar module (Fig. 6, 601/1-10) and a power bus (Fig. 6, output of 605/1-10), the power bus configured to connect a plurality of solar modules (Fig. 6, 601/1-10) to an inverter (Fig. 6, 604) 
wherein the local controller (Fig. 6, 605/1-10) and (Fig. 7, 705) is configured to: 
monitor a power line communication ([0027] “all data transmission is done using power line communication (PLC)” [0028] “each associated with one of the transmitters and controlling transmission events according to elapsed time from timer initialization” and [0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicates communication monitor is required) from a central controller (Fig. 6, 600), wherein the power line communication is a signal [0027] whose modulation represents coded information ([0027] Power Line Communication is a modulated signal over power signal and coded with information/data), and determine:
(1) whether the power line communication does not match the coded signal ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” handshake is mean agreement(s) between both patties; indicate the controller 605/705 expecting the following scenarios from another device during the handshake period: whether identification data is received, and does the data received matched the expected as indicate in [0027] “each transmission carries a unique ID of the data source”, [0042] “with a unique module ID”, and [0067] “to assist in locating faults and deleterious conditions, each monitor has a unique ID, which is transmitted together with the data. In this way, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained”); or 
(2) whether the power line communication is not received; and 
at least one component ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate a component is needed for connecting/disconnecting the solar panel from the inverter for “power level is made available”) configured to disconnect the solar module connected to the at least one component from the power bus ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate the solar module is in disconnect mode when “handshake” is a fault) in response to: 
a determination by the local controller that the power line communication from the central controller does not match the coded signal ([0027] “each transmission carries a unique ID of the data source”, [0042] “with a unique module ID”, and [0067] “to assist in locating faults and deleterious conditions, each monitor has a unique ID, which is transmitted together with the data. In this way, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained”, [0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter”, the purpose of handshake is to verify the identification and comparability between two devices for the purpose of when the identification and comparability does not matched, the system will disable the connection, and when the identification and comparability does matched, the system will enable the connection; in this case, once the handshake is resolved, power from the panel is transfer to the inverter through the power bus) or that the power line communication was not received; 
wherein the watch dog unit is configured to connect the solar module connected to the watch dog unit to the power bus when the power line communication is not interrupted ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter”, the purpose of handshake is to verify the identification and comparability between two devices for the purpose of when the identification and comparability does not matched, the system will disable the connection, and when the identification and comparability does matched, the system will enable the connection; in this case, once the handshake is resolved, power from the panel is transfer to the inverter through the power bus); 
wherein the watch dog unit includes a bypass ([0006], [0009] “bypass diodes”) path for a current to go through the watch dog unit when the solar module is disconnected from the power bus ([0009] “bypass diodes” forward bias when power from panel does not couple to the power bus as discussed above; the term “bypass diode”).
Regarding claim 2, Adest discloses the system of claim 1 above, Adest further discloses the central controller is included in the inverter (Fig. 6, 600 is in 604).
Regarding claim 12, Adest discloses a photovoltaic panel (Fig. 6, 601/1-10), comprising: 
a photovoltaic cell (Fig. 6, 601/1-10 solar panel consisting of photovoltaic cells); and 
a control unit (Fig. 6, 605/1-10) and (Fig. 7, 705), 
the control unit configured to: 
monitor a power line communication ([0027] “all data transmission is done using power line communication (PLC)”, [0028] “each associated with one of the transmitters and controlling transmission events according to elapsed time from timer initialization” indicates communication monitor is required which is also well-known) and ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate monitor the power line communication) from a remote unit (Fig. 6, 600), wherein the power line communication is a signal [0027] whose modulation represents coded information ([0027] Power Line Communication is a modulated signal over power signal and coded with information/data), and determine whether the power line communication does not match the coded signal ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” handshake is mean agreement(s) between both patties; indicate the controller 605/705 expecting the following scenarios from another device during the handshake period: whether identification data is received, and does the data received matched the expected as indicate in [0027] “each transmission carries a unique ID of the data source”, [0042] “with a unique module ID”, and [0067] “to assist in locating faults and deleterious conditions, each monitor has a unique ID, which is transmitted together with the data. In this way, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained”); and 
at least one component ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate a component is needed for connecting/disconnecting the solar panel from the inverter for “power level is made available”) configured to disconnect the photovoltaic panel connected to the at least one component from a power bus ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate the solar module is in disconnect mode when “handshake” is a fault) in response to: 
a determination by the control unit that the power line communication from the remote unit does not match the coded signal ([0027] “each transmission carries a unique ID of the data source”, [0042] “with a unique module ID”, and [0067] “to assist in locating faults and deleterious conditions, each monitor has a unique ID, which is transmitted together with the data. In this way, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained”, [0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter”, the purpose of handshake is to verify the identification and comparability between two devices for the purpose of when the identification and comparability does not matched, the system will disable the connection, and when the identification and comparability does matched, the system will enable the connection; in this case, once the handshake is resolved, power from the panel is transfer to the inverter through the power bus); 
wherein the control unit is configured to connect the photovoltaic panel connected to the control unit to the power bus when the power line communication is not interrupted ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter”, the purpose of handshake is to verify the identification and comparability between two devices for the purpose of when the identification and comparability does not matched, the system will disable the connection, and when the identification and comparability does matched, the system will enable the connection; in this case, once the handshake is resolved, power from the panel is transfer to the inverter through the power bus); 
wherein the control unit includes a bypass path ([0006], [0009] “bypass diodes”) for a current to go through the control unit when the photovoltaic panel is disconnected from the power bus ([0009] “bypass diodes” forward bias when power from panel does not couple to the power bus as discussed above; the term “bypass diode”).  
Regarding claim 13, Adest discloses the photovoltaic panel of claim 12 above, Adest further discloses the photovoltaic cell includes a plurality of photovoltaic cells (Fig. 6, 601/1-10 panels include plurality of PV cells).
Regarding claim 14, Adest discloses the photovoltaic panel of claim 12 above, Adest further discloses the remote unit is included in an inverter (Fig. 6, 600 is in 604).
Regarding claim 17, Adest discloses system, comprising: 
a first controller; and 
a watch dog unit (Fig. 6, 605/1-10) and (Fig. 7, 705) coupled between a solar module (Fig. 6, 601/1-10) and a power bus (Fig. 6, output of 605/1-10), the power bus configured to connect a plurality of solar modules (Fig. 6, 601/1-10) to an inverter (Fig. 6, 604); 
wherein the first controller (Fig. 6, 605/1-10) and (Fig. 7, 705) configured to: 
monitor a communication from a second controller (Fig. 6, 600; 605 communicates with 600 through 606 [0083]; [0027] “all data transmission is done using power line communication (PLC)” [0028] “each associated with one of the transmitters and controlling transmission events according to elapsed time from timer initialization” and [0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicates communication monitor is required), wherein the communication is a signal [0027] whose modulation represents coded information ([0027] Power Line Communication is a modulated signal over power signal and coded with information/data), and determine:
(1) whether the communication does not match the coded signal ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” handshake is mean agreement(s) between both patties; indicate the 605/705 expecting the following scenarios from another device during the handshake period: whether identification data is received, and does the data received matched the expected as indicate in [0027] “each transmission carries a unique ID of the data source”, [0042] “with a unique module ID”, and [0067] “to assist in locating faults and deleterious conditions, each monitor has a unique ID, which is transmitted together with the data. In this way, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained”); or 
(2) whether the communication is not received; and 
at least one component ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate a component is needed for connecting/disconnecting the solar panel from the inverter for “power level is made available”) configured to disconnect the solar module connected to the at least one component from the power bus ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter” indicate the solar module is in disconnect mode when “handshake” is a fault) in response to: 
a determination by the first controller that the communication from the second controller does not match the coded signal ([0027] “each transmission carries a unique ID of the data source”, [0042] “with a unique module ID”, and [0067] “to assist in locating faults and deleterious conditions, each monitor has a unique ID, which is transmitted together with the data. In this way, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained”, [0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter”, the purpose of handshake is to verify the identification and comparability between two devices for the purpose of when the identification and comparability does not matched, the system will disable the connection, and when the identification and comparability does matched, the system will enable the connection; in this case, once the handshake is resolved, power from the panel is transfer to the inverter through the power bus) or that the communication was not received; 
wherein the watch dog unit is configured to connect the solar module connected to the watch dog unit to the power bus when the communication is not interrupted ([0101] “a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available. Thus, the converters 705 would wait for an analog or digital signal from the inverter in the associated array before transferring power to inverter”, the purpose of handshake is to verify the identification and comparability between two devices for the purpose of when the identification and comparability does not matched, the system will disable the connection, and when the identification and comparability does matched, the system will enable the connection; in this case, once the handshake is resolved, power from the panel is transfer to the inverter through the power bus); 
wherein the watch dog unit includes a bypass path ([0006], [0009] “bypass diodes”) for a current to go through the watch dog unit when the solar module is disconnected from the power bus ([0009] “bypass diodes” forward bias when power from panel does not couple to the power bus as discussed above; the term “bypass diode”).  
Regarding claim 18, Adest discloses the system of claim 17 above, Adest further discloses the second controller is included in the inverter (Fig. 6, 600 is in 604).
Regarding claim 20, Adest discloses the system of claim 17, Adest further discloses the first controller and the second controller are separate controllers (Fig. 6, 600; 605 are separate controllers).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adest in view of SHAVER et al., US Patent Publication 2008/0238195 A1; hereinafter “SHAVER”.
Regarding claim 5, Adest discloses the system of claim 1 above, Adest does not discloses a junction box housing the converter unit that including a controller/ watch dog unit, the junction box to provide connectivity between the solar module and the power bus.  SHAVER discloses a junction box [0063] housing a converter unit that including a controller/ watch dog unit (Fig. 7 is a DMPPT 80 of Fig. 6; controller 80), the junction box to provide connectivity between the solar module (Fig. 7; input 72 connects to panel [0055]) and the power bus (Fig. 7; output 90 connects to DC bus [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adest to incorporate the teaching of SHAVER and have a junction box housing the converter unit that including a controller/ watch dog unit, the junction box to provide connectivity between the solar module and the power bus.  Doing so would allow protecting the converter unit and it controller from the elements. 
Regarding claim 9, Adest discloses the system of claim 1 above, Adest does not discloses to disconnect the solar module from the power bus when the watch dog unit receives a shutdown signal.  SHAVER discloses a solar distributed power system configured to disconnect the solar module from the power bus when the watch dog unit receives a shutdown signal [0109].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adest to incorporate the teaching of SHAVER and allow the system configured to disconnect the solar module from the power bus when the watch dog unit receives a shutdown signal.  Doing so would allow the system disable the output from the panel for servicing.
Regarding claim 10, the combination of Adest and SHAVER discloses the system of claim 9 above, SHAVER also discloses the system further configured to adjust an operating voltage when the watch dog unit receives a shutdown signal ([0109] shutdown change the output operation voltage of the converter).
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adest in view of Goldack US Patent 6,650,031; hereinafter “Goldack”.
Regarding claim 7, Adest discloses the system of claim 1 above, Adest does not discloses the local controller is configured to operate using power from the solar module.  Goldack discloses a local controller is configured to operate using power from the solar module (Column 3, lines 56-65).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adest to incorporate the teaching of Goldack into the combination and have the local controller is configured to operate using power from the solar module.  Doing so would allow the local controller receiving power from the PV panel and beginning power process when the PV panel start generate adequate power. 

Double Patenting
Claim 1, 5, 7, 12, and 17 of this application is patentably indistinct from claim 1, 2, 4, 5, and 10 of Patent 8,933,321. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 12, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 10 of U.S. Patent No. 8,933,321 in view of in view of Adest and further in view of SHAVER, or further in view of Goldack.
Regarding independent claims 1, 12, and 17, the claim is obvious over claims 1 and 5 of Patent 8,933,321 due to optional limitations “or” and 112(a), other limitations would have been obvious over Adest:
wherein the power line communication is a signal whose modulation represents coded information, Adest teaches power line communication [0027] and power line communication is a coded information signal. Please see the rejections section above.
does not match the coded signal, Adest teaches comparing signal from handshake [0101].  Please see the rejections section above.
Regarding dependent claim 5, the claim is obvious over claim 2 of Patent 8,933,321. 
Regarding dependent claim 7, the claim is obvious over claim 4 of Patent 8,933,321.
Regarding dependent claim 9, the claim is obvious over claim 10 of Patent 8,933,321.
Below is the chart showing the similarities (in bold) and differences between claims 1, 5, 7, 12, and 17 of the present application and claims 1-15 of the Co-pending 17/576,791.
Independent Claim 1
Present Application  
Patent 8,933,321
1. A system, comprising: a local controller; and a watch dog unit coupled between a solar module and a power bus, the power bus configured to connect a plurality of solar modules to an inverter wherein the local controller configured to: monitor a power line communication from a central controller, wherein the power line communication is a signal whose modulation represents coded information, and determine:(1) whether the power line communication does not match the coded signal; or (2) whether the power line communication is not received; and at least one component configured to disconnect the solar module connected to the at least one component from the power bus in response to: a determination by the local controller that the power line communication from the central controller does not match the coded signal or that the power line communication was not received; wherein the watch dog unit is configured to connect the solar module connected to the watch dog unit to the power bus when the power line communication is not interrupted; wherein the watch dog unit includes a bypass path for a current to go through the watch dog unit when the solar module is disconnected from the power bus.
1. A system comprising: a  watch dog unit coupled between a solar module and a power bus, the power bus configured to connect a plurality of solar modules to an inverter, the watch dog unit having: a local controller configured to monitor a communication from a central controller remote from the solar module and determine whether the communication has been interrupted for a time period longer than a predetermined number of allowed skips; and at least one switch configured to disconnect the solar module from the power bus in response to a determination by the location controller that the communication from the central controller has been interrupted for a time period longer than the predetermined number of allowed skips; wherein the watch dog unit is configured to connect the solar module to the power bus when the communication is not interrupted.
5. The system of claim 1, further comprising a bypass circuit configured to enable current in the power bus to bypass the solar module when the switch disconnects the solar module from the power bus.



Dependent Claim 5
Present Application
Patent 8,933,321
5. The system of claim 1, further comprising a junction box housing the watch dog unit, the junction box to provide connectivity between the solar module and the power bus.
2. The system of claim 1, further comprising a junction box housing the watch dog unit, the junction box to provide connectivity between the solar module and the power bus.



Dependent Claim 7
Present Application
Patent 8,933,321
7. The system of claim 1, wherein the local controller is configured to operate using power from the solar module.
4. The system of claim 3, wherein the local controller is configured to operate using power from the solar module.



Dependent Claim 9
Present Application
Patent 8,933,321
9. The system of claim 1, further configured to disconnect the solar module from the power bus when the watch dog unit receives a shutdown signal.
10. The system of claim 1, further configured to disconnect the solar module from the power bus when the watch dog unit receives a shutdown signal.


Independent Claim 12
Present Application
Patent 8,933,321
12. A photovoltaic panel, comprising: a photovoltaic cell; and a control unit, the control unit configured to: monitor a power line communication from a remote unit, wherein the power line communication is a signal whose modulation represents coded information, and determine whether the power line communication does not match the coded signal; and at least one component configured to disconnect the photovoltaic panel connected to the at least one component from a power bus in response to: a determination by the control unit that the power line communication from the remote unit does not match the coded signal; wherein the control unit is configured to connect the photovoltaic panel connected to the control unit to the power bus when the power line communication is not interrupted; wherein the control unit includes a bypass path for a current to go through the control unit when the photovoltaic panel is disconnected from the power bus.
1. A system comprising: a  watch dog unit coupled between a solar module and a power bus, the power bus configured to connect a plurality of solar modules to an inverter, the watch dog unit having: a local controller configured to monitor a communication from a central controller remote from the solar module and determine whether the communication has been interrupted for a time period longer than a predetermined number of allowed skips; and at least one switch configured to disconnect the solar module from the power bus in response to a determination by the location controller that the communication from the central controller has been interrupted for a time period longer than the predetermined number of allowed skips; wherein the watch dog unit is configured to connect the solar module to the power bus when the communication is not interrupted.
5. The system of claim 1, further comprising a bypass circuit configured to enable current in the power bus to bypass the solar module when the switch disconnects the solar module from the power bus.


Independent Claim 17
Present Application
Patent 8,933,321
17. A system, comprising: a first controller and a watch dog unit coupled between a solar module and a power bus, the power bus configured to connect a plurality of solar modules to an inverter; wherein the first controller configured to: monitor a communication from a second controller, wherein the communication is a signal whose modulation represents coded information, and determine:(1) whether the communication does not match the coded signal; or (2) whether the communication is not received; and at least one component configured to disconnect the solar module connected to the at least one component from the power bus in response to: a determination by the first controller that the communication from the second controller does not match the coded signal or that the communication was not received; wherein the watch dog unit is configured to connect the solar module connected to the watch dog unit to the power bus when the communication is not interrupted; wherein the watch dog unit includes a bypass path for a current to go through the watch dog unit when the solar module is disconnected from the power bus.

1. A system comprising: a  watch dog unit coupled between a solar module and a power bus, the power bus configured to connect a plurality of solar modules to an inverter, the watch dog unit having: a local controller configured to monitor a communication from a central controller remote from the solar module and determine whether the communication has been interrupted for a time period longer than a predetermined number of allowed skips; and at least one switch configured to disconnect the solar module from the power bus in response to a determination by the location controller that the communication from the central controller has been interrupted for a time period longer than the predetermined number of allowed skips; wherein the watch dog unit is configured to connect the solar module to the power bus when the communication is not interrupted.
5. The system of claim 1, further comprising a bypass circuit configured to enable current in the power bus to bypass the solar module when the switch disconnects the solar module from the power bus.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836